Filed 2/18/21 P. v. Cruz CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G058219

           v.                                                          (Super. Ct. No. 07CF2364)

 SAMUEL ANTHONY CRUZ,                                                  OPINION

      Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Kimberly Menninger, Judge. Affirmed.
                    William J. Capriola, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and
Tami Falkenstein Hennick, Deputy Attorneys General, for Plaintiff and Respondent.
                                      *                  *                  *
              Samuel Anthony Cruz appeals from the denial of his petition to vacate his
manslaughter convictions pursuant to the resentencing provisions of Senate Bill No. 1437
(Sen. Bill 1437). The Legislature enacted Sen. Bill 1437 to change the scope of liability
for felony murder and to eliminate liability for murder under the natural and probable
consequences doctrine. The Legislature also provided a procedure for eligible defendants
to petition for recall and resentencing. The trial court denied Cruz’s petition after
determining Sen. Bill 1437 does not apply to manslaughter convictions.
              Cruz contends Sen. Bill 1437 applies to his convictions because he
accepted a plea offer in lieu of a trial at which he could have been convicted of first
degree or second degree murder. Along with all appellate courts that have rejected
similar contentions, we conclude the resentencing provisions of Sen. Bill 1437 apply only
to murder convictions, not manslaughter convictions. (See, e.g., People v. Turner (2020)
45 Cal.App.5th 428, 435-436 (Turner) [Pen. Code, § 1170.95 does not provide relief to
persons convicted of manslaughter]; People v. Cervantes (2020) 44 Cal.App.5th 884, 887
(Cervantes) [“The plain language of the statute is explicit; its scope is limited to murder
convictions”].) Accordingly, we affirm the court’s order.


                                              I
                       FACTUAL AND PROCEDURAL BACKGROUND
              In 2009, Cruz pleaded guilty to two counts of voluntary manslaughter (Pen.
Code, § 192, subd. (a); all further statutory references are to the Penal Code), and
admitted several related charges and allegations based on gang participation and a prior
strike offense. Per the plea bargain, the trial court sentenced him to 21 years, 8 months in
prison.
              In 2018, the Legislature enacted Sen. Bill 1437, which limited liability for
murder under the felony murder rule and the natural and probable consequences doctrine
by amending sections 188 and 189. (§§ 188, 189.) Sen. Bill 1437 also implemented a

                                              2
procedure allowing persons “convicted of felony murder or murder under the natural and
probable consequences theory” to petition the trial court to “have [their] murder
conviction vacated and to be resentenced on any remaining counts.” (§ 1170.95,
subd. (a).)
              In 2019, Cruz filed a petition for resentencing under section 1170.95,
seeking to vacate his manslaughter convictions. The trial court denied the petition on the
ground that Cruz had not made a prima facie case for relief under Sen. Bill 1437 because
he was not convicted of murder.


                                              II
                                        DISCUSSION
              Cruz argues section 1170.95 applies to convictions for manslaughter,
construing the section as not applying to his convictions produces an absurd result, and
equal protection principles required the trial court to grant his section 1170.95 petition.
We are not persuaded.
               As Cruz acknowledges, section 1170.95, subdivision (a), refers only to
murder convictions. Moreover, none of the other sections affected by Senate Bill No.
1437 make any reference to any other crimes. (§§ 188, 189, 1170.95.) Generally, “[i]f
the plain language of the statute is clear and unambiguous, [the courts’] inquiry ends, and
[one] need not embark on judicial construction.” (People v. Johnson (2002) 28 Cal.4th
240, 244.)
              Cruz argues section 1170.95 does not clearly preclude his petition because
he accepted a plea to manslaughter in lieu of a trial at which he could have been
convicted of first degree or second degree murder under the natural and probable
consequences doctrine. He argues an ambiguity exists since a petitioner who seeks relief
under section 1170.95 must establish, among other things, that he or she “was convicted
of first degree or second degree murder following a trial or accepted a plea offer in lieu

                                              3
of a trial at which the petitioner could be convicted for first degree or second degree
murder.” (§ 1170.95, subd. (a)(2), italics added.) Cruz argues this subdivision allows
those charged with murder, but who pleaded guilty to “lesser homicide offenses,” to
petition for relief.
               To assert the Legislature intended that Sen. Bill 1437 apply to manslaughter
convictions, Cruz quotes its preamble and legislative findings to note the bill was enacted
to “‘more equitably sentence offenders in accordance with their involvement in
homicides,’ punish each individual ‘according to his or her own level of individual
culpability,’ and reduce prison overcrowding resulting from ‘lengthy sentences that are
not commensurate with the culpability of the individual.’” (Citing Stats. 2018, ch. 1015,
§ 1, subds. (b), (d) & (e).)
               None of Cruz’s assertions override the plain and unambiguous language of
section 1170.95, subdivision (a), that unequivocally conditions relief eligibility on a
petitioner to having been “convicted” of either “felony murder or murder under the
natural and probable consequences theory.” We need not resort to any further legislative
materials (see People v. Anderson (1995) 35 Cal.App.4th 587, 592 [“Where [legislative]
intent is clear and unambiguous from the language of the statute itself, we need not resort
to secondary evidence”]), but note that in Turner, supra, 45 Cal.App.5th 428, the
appellate court extensively reviewed the legislative history of Sen. Bill 1437 and
concluded its “history confirms that a defendant who faces murder liability under the
natural and probable consequences doctrine, but pleads guilty to manslaughter in lieu of
trial, is not eligible for resentencing under section 1170.95.” (Id. at p. 438.)
               Cruz asserts section 1170.95, subdivision (a)(2), creates an internal
ambiguity in the statutory scheme because his manslaughter convictions satisfy the
subdivision’s independent, “broader” ground “for establishing a prima facie case” for
resentencing benefits, given he “accepted a plea offer in lieu of a trial at which [he] could
[have been] convicted for first degree or second degree murder.” (§ 1170.95, subd.

                                              4
(a)(2).) We disagree. We must read subdivision (a)(2) in light of subdivision (a)’s plain
language, noted above. Subdivision (a)(2) does not create an independent, broader
ground for resentencing benefits, but merely clarifies that an eligible defendant who has
been convicted of murder—either after a trial or by way of a negotiated plea—may
petition for relief under the statute.
               We also reject Cruz’s argument that applying section 1170.95 only to
murder convictions leads to an absurd result because it lessens sentences for defendants
convicted of murder without benefitting defendants like him, who pleaded guilty to the
                                1
lesser crime of manslaughter.       Cruz relies on the California Supreme Court’s analysis of
a sentencing “anomaly” in People v. King (1993) 5 Cal.4th 59 (King), where applying a
literal interpretation of various statutes would mean juveniles convicted of first degree
murder could avoid adult prison but juveniles convicted only of attempted premeditated
murderer could not. (Id. at pp. 65-66, 69-70.)
               Although Cruz correctly notes King stands for a general proposition that
plain statutory language does not necessarily bar construing it to avoid an absurd result
(King, supra, 5 Cal.4th at p. 69), the point does not help his position in this case. That is,
given the plain language of section 1170.95, subdivision (a), the King court’s analysis of
a patchwork of “amendment[s] of different statutes in separate codes at different times
for unrelated purposes” (King, supra, 5 Cal.4th at p. 69) is inapposite here. Cruz may not
view the Legislature’s decision to limit Sen. Bill 1437’s resentencing benefits as wise,
but that does not render its statutory scheme absurd. (See California School Employees
Assn. v. Governing Bd. of South Orange County Community College Dist. (2004)
124 Cal.App.4th 574, 588 [“[t]rue, in rare cases, statutory ambiguity is not a condition
precedent to further interpretation, and the literal meaning of the words may be
disregarded to avoid absurd results. But this approach is reserved for ‘extreme cases’
1
       As noted, Cruz’s plea agreement incorporated sentencing enhancements for gang
participation and a prior strike conviction.

                                                5
where the absurdity is patent”].) In sum, we reject Cruz’s arguments to look beyond the
plain language of section 1170.95, subdivision (a).
              Cruz further argues construing Sen. Bill 1437 as not applying to his
manslaughter convictions would violate equal protection principles. We disagree. The
United States and California Constitutions guarantee equal protection of the laws.
(U.S. Const., 14th Amend.; Cal. Const., art. I, § 7, subd. (a).) As a threshold matter, to
establish a constitutional equal protection claim, a defendant must show “that the state
has adopted a classification that affects two or more similarly situated groups in an
unequal manner.” (In re Eric J. (1979) 25 Cal.3d 522, 530.) However, criminal
defendants “who commit different crimes are not similarly situated” for equal protection
purposes. (People v. Doyle (2013) 220 Cal.App.4th 1251, 1266.) Here, the Legislature
has provided that persons convicted of murder are to be treated differently than
defendants convicted of other crimes, such as manslaughter. This legislative judgment
does not implicate equal protection principles because these classes of convicted persons
are not similarly situated. (See Cervantes, supra, 44 Cal.App.5th at p. 888 [rejecting
contention that the failure to include manslaughter convictions in section 1170.95 violates
a petitioner’s constitutional rights to equal protection and substantive due process].)




                                              6
                                         III
                                    DISPOSITION
            The postjudgment order denying Cruz’s section 1170.95 petition is
affirmed.




                                               ARONSON, J.

WE CONCUR:



MOORE, ACTING P. J.



THOMPSON, J.




                                         7